Citation Nr: 1441567	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant enlisted in the United States Navy Reserve in August 1964.  He had verified periods of active duty for training (ACDUTRA) in June 1965, November 1965, and April 1967.  The appellant also served on active duty from September to December 1969.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The case was certified to the Board by the RO in Detroit, Michigan.

The Board remanded the case for additional development in July 2013.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence shows that the appellant did not experience any left inguinal hernia while on active duty or while he was a member of the Navy Reserve.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left inguinal hernia have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in July 2009.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, pursuant to the July 2013 Board remand, the RO asked the Veteran to identify all health care providers where he received treatment for a left inguinal hernia from December 1969 through October 2000; in particular, he was asked to identify records relating to his first surgery for the left inguinal hernia.  The Veteran failed to respond to this request for information.  Therefore, substantial compliance has been achieved.

The Veteran has not been afforded a VA examination for his left inguinal hernia because, for the reasons discussed below, the evidence does not reflect that the Veteran's left inguinal hernia may be associated with service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, no further notice or assistance is required for a fair adjudication of the Veteran's claim.  

The Veteran contends that he is entitled to service connection for his left inguinal hernia.  Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.

The evidence of record reflects that service connection was granted for a right inguinal hernia in a rating decision issued in April 1970, effective from December 1969.  The Veteran was discharged from active duty in December 1969 because of the right inguinal hernia, but his service medical treatment records do not contain any references to complaints, treatment, symptoms, findings or diagnosis relating to a left inguinal hernia.  In addition, the November 1969 Medical Board report contains no mention of any left inguinal hernia.

The post-service medical evidence of record reflects that the Veteran underwent laparoscopic repair of a left inguinal hernia at private facility in Indiana in October 2000.  The associated surgical report states that the Veteran had recently noticed left inguinal swelling and a vague discomfort.  While the Veteran has reported that he had undergone two surgeries for a left inguinal hernia (in 1969, and again in 2000), there was no mention of any prior surgical procedure for a left inguinal hernia in the October 2000 private treatment records.

There is current evidence of a surgically repaired left inguinal hernia.  However, none of this evidence reflects that the current post-operative left inguinal hernia is, or may be, associated with the Veteran's active service or with any period of ACDUTRA or INACDUTRA.  Rather, the evidence reflects that the left inguinal hernia was manifested many years after service.  To the extent that the Veteran's choice to maintain his appeal indicates his belief that his surgically repaired left inguinal hernia is related to service, that alone is not enough to warrant an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010).  

Given the lack of symptoms relating to any left inguinal hernia in service in 1969 or at separation in December 1969, the fact that the Veteran was medically discharged based on having a right inguinal hernia without any mention of a left inguinal hernia and the fact that the October 2000 left inguinal repair surgery report does not contain any mention of any prior treatment for the left inguinal hernia, the record does not indicate that the Veteran's current surgically repaired left inguinal hernia is associated with any incident of his military service whether active duty, ACDUTRA or INACDUTRA.  Therefore, neither entitlement to service connection for a left inguinal hernia nor a VA examination or opinion as to its etiology is warranted.  

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for a left inguinal hernia.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for a left inguinal hernia is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


